DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 2-5, and 8-13 are canceled.
Claims 1, 6, and 7 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 6 are rejected because it recites the limitation “performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue” and “coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue”.  Although the limitation “performing a matching such that the first ultrasonic transducer 

Claim 7 is rejected because it inherits deficiencies by nature of its dependency on claim 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6,  and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2013/0096430 to Yoshiara et al. “Yoshiara”, in view of Non-Patent Literature: “Evaluation of Shearwave Elastography for the Characterization of Focal Liver Lesions on Ultrasound”, to Guibal et al. “Guibal”, further in view of U.S. Patent Application Publication No. 2011/0301451 to “Rohling”, and further in view of U.S. Patent Application Publication No. 20150133788 to Mauldin et al. “Mauldin”.

Regarding claim 1, Yoshiara discloses a method for processing morphology information and elasticity information of a tissue, comprising: 
obtaining a morphology image (“B mode image”, Paragraph 0035; “The first ultrasonic scanning is used as a guide for the puncture needle to reach the target region…imaging mode of the first ultrasonic scanning is set to the B mode in which morphological information on the subject can be draw”, Paragraph 0042) and an elasticity image of the tissue (“elasto image”, Paragraph 0035), wherein the morphology image includes morphology characteristic information of the tissue (“morphological information”, Paragraph 0042), and the elasticity image includes elasticity characteristic information of the tissue (“spatial distribution of hardness information”, Paragraph 0035);  
determining a puncture position according to guidance of the combination of the images (“taking needle biopsy performed under an ultrasonic guide”, Paragraph 0040; “The first ultrasonic scanning is used as a guide for the puncture needle to reach the target region…imaging mode of the first ultrasonic scanning is set to the B mode in which morphological information on the subject can be draw”, Paragraph 0042, “the operator observes the ultrasonic image by the second ultrasonic scanning, and determines whether the leading end of the puncture needle reaches the target region. When determining that the leading end of the puncture needle reaches the target region, the operator samples the tissue and the like”, 
and simultaneously displaying the morphology image and the elasticity image (See Fig. 9, Ref. l1 and l2; “As illustrated in FIG. 9, in performing the second ultrasonic scanning, the display unit 27 displays an ultrasonic image I1 related to the first ultrasonic scanning and ultrasonic image I2 related to the second ultrasonic scanning while the ultrasonic image I1 and the ultrasonic image 12 are located side by side, Paragraph 0063);
[Examiner notes: Yoshiara discloses obtaining two scans, the first scan can be a B mode image or a Doppler image of a wide scanning region (Paragraph 0035, 0042), wherein the first scan is used to obtain morphological information (Paragraph 0042).  The second scan can be an elastography scan to obtain an “elasto image” (Paragraph 0035, 0052), wherein the elastography scan can be a shear wave elastography (SWE) scan (Paragraph 0032, 0067).  The ultrasound images are displayed (Paragraph 0037) and used to guide biopsy needle (Paragraph 0040), first by scanning in a “wide scanning region” (Paragraph 0042), then switching to a second scan, scanning a “local scanning region”, wherein the local scanning region is smaller than the wide scanning region (Paragraph 0046).  This reads on displaying the morphology image and the elasticity image, since the first scanning mode is the B mode to obtain morphological information (Paragraph 0042), and the second scanning mode can be used to obtain an elasto image (Paragraph 0035, 0052), and the images are displayed simultaneously (See Fig. 9, Ref. l1 and l2; Paragraph 0063).  The process of obtaining both scans aid in determining a puncture position for sampling of tissue (“The first ultrasonic scanning is used as a guide for the puncture needle to reach the target region”, Paragraph 0042; “the operator observes the ultrasonic image by the second ultrasonic scanning, and determines whether the leading end of the puncture needle reaches the target region. When determining that the leading end of the puncture needle reaches the target region, the operator samples the tissue and the like”, Paragraph 0077)].  

generating an ultrasonic wave (“generates an ultrasonic wave”, Paragraph 0025) in the tissue, obtaining the morphology characteristic information (“the imaging mode of the first ultrasonic scanning is set to the B mode in which morphological information on the subject can be drawn, Paragraph 0042) according to a returned ultrasonic wave (“the reflected ultrasonic wave is received as the echo signal”, Paragraph 0025).  Yoshiara discloses generating an ultrasonic wave (Paragraph 0025), controlled by a transmission/reception controller (Paragraph 0032) which controls the scanning of a wide scanning region and a local scanning region.  The scanning of the wide scanning region can be a B-mode image (Paragraph 0035), which contains morphological information (Paragraph 0042), which would read on a morphology image.
generating an elasticity shear wave in the tissue (“the shear wave is generated…”, Paragraph 0069), determining the elasticity characteristic information (“tissue hardness”, Paragraph 0072) generated by the tissue under an action of the elasticity shear wave.  Yoshiara discloses the scanning of the local region can be a SWE image, wherein the SWE image depicts the spatial distribution of hardness information on the subject (Paragraph 0035), and the tissue hardness is expressed in color (Paragraph 0072), which reads on a colorized elasticity image.
Yoshiara further discloses plural transducers (Paragraph 0025), which read on first and second ultrasonic transducer that are different, located on an ultrasound probe (Paragraph 0025).  This is the same configuration as disclosed in the specification of the instant application (Fig. 4), wherein an ultrasonic transducer (Ref. 3) includes a first ultrasonic transducer (Ref. 31) and a second ultrasonic transducer (Ref. 32). The ultrasonic transducer (Ref. 3) would read on an ultrasound probe.  
However, Yoshiara does not disclose:

the morphology image being a gray scale image; 
wherein in the gray-scale elasticity image, different gray-scales represent elasticity characteristic information corresponding to different positions of the tissue; in the colorized elasticity image, different colors represent elasticity characteristic information corresponding to different positions of the tissue; and in the gray-scale morphology image, different gray-scales represent morphology characteristic information corresponding to different positions of the tissue; and
wherein the merging and displaying the elasticity image in the morphology image comprises displaying in the gray-scale morphology image the elasticity characteristic information represented by the different gray-scales or the different colors in the gray-scale or colorized elasticity image.
Guibal teaches wherein the elasticity and morphology image are merged and displayed in the morphology image for generating one merged image simultaneously displaying the morphology image and the elasticity image.  Guibal teaches obtaining baseline grey-scale (B mode) ultrasound to identify hepatic lesions in a liver (Page 1140, Material and methods, Section: Ultrasound), and then obtaining elastograms (elasticity image) of each lesion.  The elastograms of each lesion were obtained by color overlay of the shearwave image on B-mode image (Fig. 2, top image; “elastograms of each lesions were obtained by the colour overlay of the shearwave image on B mode image”, Page 1140, Material and methods, Section: Ultrasound).  This reads on merging the elasticity image in the morphology image.  This is exactly as disclosed in the instant specification in describing the merging and displaying of the morphology characteristic information and the elasticity characteristic information (“The elasticity characteristic information in the gray-scale or color image is overlaid and displayed into the morphological gray-scale image, to realize merging and displaying of the morphology characteristic information and the elasticity characteristic information”, Paragraph 0054).

Additionally, Guibal teaches wherein the merging and displaying the elasticity image in the morphology image comprises: displaying in the gray-scale morphology image the elasticity characteristic information represented by the different gray-scales or the different colors in the gray-scale or colorized elasticity image.  As can be seen in Fig. 2 and Fig. 4 (top image for both figures), Guibal displays a SWE elasticity image is overlaid onto a gray-scale B mode image, wherein the SWE elasticity image contains different colors corresponding to a color scale, representing different elasticity or hardness of the tissue.  Displaying this overlaid or merged image reads on simultaneously displaying the morphology image and the elasticity image.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshiara's invention wherein the 
However, the modifications of Yoshiara and Guibal do not explicitly disclose:
wherein the morphology image is generated by a first ultrasonic transducer, and the elasticity image is generated by a second ultrasonic transducer;
spatially locating the first ultrasonic transducer and the second ultrasonic transducer by a spatial location device, wherein the spatial location device comprises an electromagnetic locater or an optical locater, and performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue, wherein the first ultrasonic transducer and the second ultrasonic transducer are different ultrasonic transducers; and 
wherein the spatial location device is used to spatially locate a puncturing device during a process of performing puncture sampling on the tissue by the puncturing device according to the guidance of the one merged image for coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue, wherein the puncturing device is a puncture needle.

Additionally, Rohling teaches a position tracking system (Paragraph 0063) that reads on a spatial location device.  Rohling teaches the probes 201, 202/mount 199 and needle guide are provided with a position tracking system that provides measurements of the needle location and orientation relative to the ultrasound probes (Paragraph 0063). The tracking system can be based on electromagnetic tracking or optical tracking (Paragraph 0063), which reads on the spatial location device comprises an electromagnetic locater or an optical locater.   Rohling further teaches the tracking system provides measurements of the needle location and orientation relative to the ultrasound probes (Paragraph 0063), and can include angle sensors to calculate the trajectory of the needle from the needle location and orientation (Paragraph 0063) and can display the propagation axis of the needle trajectory as the operator is positioning the needle onto the overlapped images obtained by the ultrasound transducers (Paragraph 0063; See also Fig. 13, Images 603 and 604).  The operator aligns the displayed target with the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Yoshiara and Guibal, wherein the morphology image is generated by a first ultrasonic transducer, and the elasticity image is generated by a second ultrasonic transducer and the method includes spatially locating the first ultrasonic transducer and the second ultrasonic transducer by a spatial location device, wherein the spatial location device comprises an electromagnetic locater or an optical locater, wherein the first ultrasonic transducer and the second ultrasonic transducer are different ultrasonic transducers; and wherein the spatial location device is used to spatially locate a puncturing device during a process of performing puncture sampling on the tissue by the puncturing device according to the guidance of the one merged image for coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue, wherein the puncturing device is a puncture needle, as taught by Rohling, in order to be able to simultaneously capture an image of the target, nearby 
Therefore, the modifications of Yoshiara, Guibal, and Rohling would teach the spatial location device is used to spatially locate a puncturing device during a process of performing puncture sampling on the tissue by the puncturing device, since Yoshiara discloses the puncturing device is used to sample tissue, and Rohling teaches spatially locating the puncturing device by the spatial location device.
However, the modifications of Yoshiara, Guibal, and Rohling do not explicitly disclose performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue
Mauldin teaches spatially locating a first ultrasonic transducer and a second ultrasonic transducer by a spatial location device (“encoder can provide information about a transducer angle or position with respect to one or more other transducers, or with respect to one or more fiducial positions, for use in processing echo information or image reconstruction”, Paragraph 0054).  Mauldin additionally teaches “a first housing portion 1030A can be coupled to a first ultrasonic transducer 210A” (Paragraph 0055) and “a second housing portion 1030B can be coupled to a second ultrasonic transducer 210B”, (Paragraph 0055), which would read on first and second ultrasonic transducers.  Mauldin teaches the two transducers 210A and 210B can be positioned to conform to a tissue site, and to acquire overlapping scan planes or scan volumes (Paragraph 0055).  As can be seen in Figs. 1 and 8A, the plurality of transducers can be parallel with respect to each other, and the scan planes are aligned along the same plane (direction) of scanning (See Fig. 1, scan planes I1 and I2).  This reads on performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue per the interpretation taken in the 35 U.S.C. 112(b) interpretation above.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Yoshiara, Guibal, and Rohling, wherein the method includes performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue, per the interpretation taken in the 35 U.S.C. 112(b) interpretation above, as taught by Mauldin, in order to use the information from the encoder (read as spatial location device) regarding the transducer angle or position of the first ultrasound transducer with respect to one or more other ultrasound transducer (i.e. a second ultrasound transducer) for use in processing echo information or image reconstruction (Mauldin, Paragraph 0054) of the overlapped images, which would result in a more accurate combining of the images from the first and second ultrasound transducer.   

Regarding claim 6, Yoshiara discloses a device for elasticity detection (Paragraph 0066), comprising: an ultrasonic transducer (Paragraph 0025, Fig. 1, Ref. 2a), a puncturing device (Fig. 1, Ref. 100), a processor (“system controller”, Paragraph 0039, Fig. 1, Ref. 31) and a memory (“storage unit”, Paragraph 0036; Fig. 1, Ref. 25) storing instructions (“control program”, Paragraph 0036) thereon, wherein the ultrasonic transducer is connected to the processor (See Fig. 1, ultrasound transducer, Ref. 2a is at a minimum, functionally connected to apparatus body, Ref.6, that includes the system controller, Ref. 31) and is configured to detect and obtain morphology characteristic information (Paragraph 0042) and elasticity characteristic information of a tissue (Paragraphs 0025, 0032, 0035, 0067), the processor when executing the instructions, being configured to:
obtain a morphology image (“B mode image”, Paragraph 0035; “The first ultrasonic scanning is used as a guide for the puncture needle to reach the target region…imaging mode of the first ultrasonic scanning is set to the B mode in which morphological information on the subject can be draw”, Paragraph 0042) and an elasticity image (“elasto image”, Paragraph 
and simultaneously displaying the morphology image and the elasticity image (See Fig. 9, Ref. l1 and l2; “As illustrated in FIG. 9, in performing the second ultrasonic scanning, the display unit 27 displays an ultrasonic image I1 related to the first ultrasonic scanning and ultrasonic image I2 related to the second ultrasonic scanning while the ultrasonic image I1 and the ultrasonic image 12 are located side by side, Paragraph 0063);
[Examiner notes: Yoshiara discloses the ultrasonic diagnostic apparatus includes an ultrasonic probe, a detector, and an apparatus body (Paragraph 0023).  The apparatus body includes the system controller (Paragraph 0023), which function as an information processing device (i.e. computer) to control the operation of the ultrasonic diagnostic apparatus (Paragraph 0039).  Further, Yoshiara discloses the ultrasonic probe can obtain images in 2 scan modes, a first scan for wide scan region, and a second scan for local scan region, wherein the first scan is for morphological information (Paragraph 0042) and the second scan can be for elastography using SWE (Paragraph 0032, 0035, 0067).  Yoshiara discloses the imaging device is connected to the processor and is configured to obtain a morphology image and an elasticity image of the tissue according to the morphology characteristic information and the elasticity characteristic information, respectively, under the control of the processor.  Yoshiara discloses an image generator (Paragraph 0023, Ref. 23) that is also within the apparatus body, connected to the system controller via an integrated circuit (Paragraph 0024), that receives data obtained by the ultrasound probe and process the data into B-mode or Doppler images for the first, morphological scan (Paragraph 0035), and into “elasto image” for the second scan when in SWE mode (Paragraph 0025).  Further since, the system controller controls the operation of the whole diagnostic apparatus, this would read on the system controller (processor) controlling the image generator (image device) to obtain morphology and elasticity images.]

wherein the ultrasonic transducer comprises a first ultrasonic transducer and a second ultrasonic transducer, and the first ultrasonic transducer and the second ultrasonic transducer are connected to the processor;  [Yoshiara discloses plural transducers (Paragraph 0025), which read on first and second ultrasonic transducer that are different, located on an ultrasound probe (Paragraph 0025).  This is the same configuration as disclosed in the specification of the instant application (Fig. 4), wherein an ultrasonic transducer (Ref. 3) includes a first ultrasonic transducer (Ref. 31) and a second ultrasonic transducer (Ref. 32). The ultrasonic transducer (Ref. 3) would read on an ultrasound probe.] 
generate an ultrasonic wave in the tissue and obtain the morphology characteristic information according to a returned ultrasonic wave; [Yoshiara discloses generating an ultrasonic wave (Paragraph 0025), controlled by a transmission/reception controller (Paragraph 0032) which controls the scanning of a wide scanning region and a local scanning region.  The scanning of the wide scanning region can be a B-mode image (Paragraph 0035), which contains morphological information (Paragraph 0042).]
generate an elasticity shear wave (“the shear wave is generated…”, Paragraph 0069) in the tissue and determine the elasticity characteristic information (Paragraph 0072) generated by the tissue under the action of the elasticity shear wave; [Yoshiara discloses the scanning of the 
However, Yoshiara does not explicitly disclose the processor is configured to merge the elasticity image in the morphology image and displaying the merged image; 
obtain a gray-scale morphology image and a gray-scale or colorized elasticity image, wherein in the gray-scale elasticity image, different gray-scales represent elasticity characteristic information corresponding to different positions of the tissue, and in the colorized elasticity image, different colors represent elasticity characteristic information corresponding to different positions of the tissue; and 
display in the gray-scale morphology image the elasticity characteristic information represented by the different gray-scales or the different colors in the gray-scale or colorized elasticity image.
Guibal teaches wherein the elasticity and morphology image are merged and displayed in the morphology image for generating one merged image simultaneously displaying the morphology image and the elasticity image.  Guibal teaches using an Aixplorer ultrasound system (Page 1140, Material and methods, Section: Ultrasound), that one skilled in the art would understand to include a processor, to acquire baseline grey-scale ultrasound to identify hepatic lesions in a liver, and then obtaining elastograms (elasticity image) of each lesion.  The elastograms of each lesion were obtained by color overlay of the shearwave image on B-mode image (Fig. 2, top image; “elastograms of each lesions were obtained by the colour overlay of the shearwave image on B mode image”, Page 1140, Material and methods, Section: Ultrasound).  This reads on merging the elasticity image in the morphology image.  This is exactly as disclosed in the instant specification in describing the merging and displaying of the morphology characteristic information and the elasticity characteristic information (“The elasticity characteristic information in the gray-scale or color image is overlaid and displayed into the 
Guibal further teaches performing morphology imaging (Page 1140, Material and methods, Section: Ultrasound) according to the morphology characteristic information to obtain a gray-scale morphology image (Fig. 2, Bottom image) and performing elasticity imaging according to the elasticity characteristic information to obtain a gray-scale or colorized elasticity image, wherein in the gray-scale elasticity image, different gray-scales represent elasticity characteristic information corresponding to different positions of the tissue, and in the colorized elasticity image, different colors represent elasticity characteristic information corresponding to different positions of the tissue (Fig. 2, top image; “elastograms of each lesions were obtained by the colour overlay of the shearwave image on B mode image”, Page 1140, Materials and methods, Section: Ultrasound).  Guibal teaches obtaining baseline “grey-scale” ultrasound for B mode image (Page 1140, Material and methods-Ultrasound) where, as can be seen in Fig. 2 (Bottom image) the grey-scale image displays different morphological features through brightness of the image or “grey-scale”, depending on the features and location of the tissue.  Guibal further discloses an elasticity image that is overlaid on the B mode image (Fig. 2, top image; “elastograms of each lesions were obtained by the colour overlay of the shearwave image on B mode image”, Page 1140, left column, Section: Ultrasound). The elastography image has a corresponding color scale, where different colors in the image correspond to a different elasticity or hardness measurement (See Fig. 2 Caption).  
Additionally, Guibal teaches displaying in the gray-scale morphology image the elasticity characteristic information represented by the different gray-scales or the different colors in the gray-scale or colorized elasticity image.  As can be seen in Fig. 2 and Fig. 4 (top image for both figures), Guibal displays a SWE elasticity image is overlaid onto a gray-scale B mode image, wherein the SWE elasticity image contains different colors corresponding to a color scale, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshiara's invention wherein the processor is configured to merge the elasticity image in the morphology image and displaying the merged image; obtain a gray-scale morphology image and a gray-scale or colorized elasticity image, wherein in the gray-scale elasticity image, different gray-scales represent elasticity characteristic information corresponding to different positions of the tissue, and in the colorized elasticity image, different colors represent elasticity characteristic information corresponding to different positions of the tissue; and display in the gray-scale morphology image the elasticity characteristic information represented by the different gray-scales or the different colors in the gray-scale or colorized elasticity image, as taught by Guibal, in order to evaluate lesion elasticity, the spatial heterogeneity of stiffness, and the calculation of the ratio of stiffness between a lesion and the surround tissue (Guibal, Page 1139).
The combination of Yoshiara and Guibal would also read on the puncturing device is connected to the processor, and is configured to determine a puncture position according to a guidance of the one merged image, since Yoshiara discloses determining a puncture position using the morphological image and the elasticity image, where in view of Guibal, these images are merged.
However, the modifications of Yoshiara and Guibal do not explicitly disclose: 
wherein the morphology image is generated by a first ultrasonic transducer, and the elasticity image is generated by a second ultrasonic transducer;
spatially locating the first ultrasonic transducer and the second ultrasonic transducer, and performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue, wherein the first ultrasonic transducer and the second ultrasonic transducer are different ultrasonic transducers; and

  Rohling teaches an ultrasound imaging and needle guide apparatus (Figs. 2 and 3, Ref. 200; Paragraph 0031) with a mount (Figs. 2 and 3, Ref. 199; Paragraph 0031), with two separate ultrasound probes (Paragraph 0031, Fig. 2, Ref. 201, 202) for imaging during a needle insertion procedure (Paragraph 0028).  The two probes attached to the mount reads on first and second ultrasonic transducers.  Rohling teaches that each of the probe can be used to obtain 2D ultrasound images of the target area and nearby anatomy (Paragraph 0057), such as the spine and spinae erector muscles (Paragraph 0033), using B-mode processing (Paragraph 0045) which reads on a morphological image.  Further Rohling discloses both probes 201 and 202 can be used for elastography imaging (Paragraph 0060).  Each probe can measure different components of the tissue motion with different levels of accuracy depending on the orientation of the beam with respect to the tissue motion (Paragraph 0060).  Therefore both probes could read on being a first and second ultrasonic transducer.  Depending on the optimum orientation, one probe (e.g. probe 201) could be used to obtain the morphological image, while the other probe (e.g. probe 202) could be used to obtain the elastography image.  
Additionally, Rohling teaches the probes 201, 202/mount 199 and needle guide are provided with a position tracking system that provides measurements of the needle location and orientation relative to the ultrasound probes (Paragraph 0063). The tracking system can be based on electromagnetic tracking or optical tracking (Paragraph 0063).  Rohling further teaches the tracking system provides measurements of the needle location and orientation relative to the ultrasound probes (Paragraph 0063), and can include angle sensors to calculate the trajectory of the needle from the needle location and orientation (Paragraph 0063) and can 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Yoshiara and Guibal, wherein the morphology image is generated by a first ultrasonic transducer, and the elasticity image is generated by a second ultrasonic transducer and the method includes spatially locating the first ultrasonic transducer and the second ultrasonic, wherein the first ultrasonic transducer and the second ultrasonic transducer are different ultrasonic transducers; and spatially locate the puncturing device during a process of performing puncture sampling on the tissue by the puncturing device according to the guidance of the one merged image for coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue, wherein the puncturing device is a puncture needle, as taught by Rohling, in order to be able to simultaneously capture an image of the target, nearby 
Therefore, the modifications of Yoshiara, Guibal, and Rohling would teach the spatial location device is used to spatially locate a puncturing device during a process of performing puncture sampling on the tissue by the puncturing device, since Yoshiara discloses the puncturing device is used to sample tissue, and Rohling teaches spatially locating the puncturing device by the spatial location device.
However, the modifications of Yoshiara, Guibal, and Rohling do not explicitly disclose performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue
Mauldin teaches spatially locating a first ultrasonic transducer and a second ultrasonic transducer by a spatial location device (“encoder can provide information about a transducer angle or position with respect to one or more other transducers, or with respect to one or more fiducial positions, for use in processing echo information or image reconstruction”, Paragraph 0054).  Mauldin additionally teaches “a first housing portion 1030A can be coupled to a first ultrasonic transducer 210A” (Paragraph 0055) and “a second housing portion 1030B can be coupled to a second ultrasonic transducer 210B”, (Paragraph 0055), which would read on first and second ultrasonic transducers.  Mauldin teaches the two transducers 210A and 210B can be positioned to conform to a tissue site, and to acquire overlapping scan planes or scan volumes (Paragraph 0055).  As can be seen in Figs. 1 and 8A, the plurality of transducers can be parallel with respect to each other, and the scan planes are aligned along the same plane (direction) of scanning (See Fig. 1, scan planes I1 and I2).  This reads on performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue per the interpretation taken in the 35 U.S.C. 112(b) interpretation above.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Yoshiara, Guibal, and Rohling, wherein the method includes performing a matching such that the first ultrasonic transducer and the second ultrasonic transducer correspond to a same scanning plane of the tissue, per the interpretation taken in the 35 U.S.C. 112(b) interpretation above, as taught by Mauldin, in order to use the information from the encoder (read as spatial location device) regarding the transducer angle or position of the first ultrasound transducer with respect to one or more other ultrasound transducer (i.e. a second ultrasound transducer) for use in processing echo information or image reconstruction (Mauldin, Paragraph 0054) of the overlapped images, which would result in a more accurate combining of the images from the first and second ultrasound transducer.   

	Regarding claim 7, the modifications of Yoshiara, Guibal, Rohling, and Mauldin disclose all the features of claim 6 above.
	As disclosed in the claim 6 rejection above, the modifications of Yoshiara, Guibal, Rohling, and Mauldin disclose the number of ultrasonic transducers is two.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the examiner will address arguments that may still apply to the current rejection.  Applicant's arguments filed 11/10/2020, regarding prior art to Rohling in the 35 U.S.C. 103 rejection for claim 1 (See Pages 5-6 of Arguments) have been fully considered but they are not persuasive.  
Applicant contends that Rohling fails to disclose:
“"the spatial location device is used to spatially locate the puncturing device during a process of performing puncture sampling on the tissue by the puncturing device according to the guidance of the one merged image", especially fails to disclose "for coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue".
The examiner respectfully disagrees.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As disclosed in the rejections for claim 1 and 6 above, Yoshiara teaches a puncture needle for sampling tissue (Paragraph 0077), and using the ultrasound system to obtain a morphology image (Paragraph 0042) and elasticity/elastography image (Paragraph 0035, 0052), using both images to navigate the needle during the sampling procedure (The ultrasound images are displayed, Paragraph 0037, and used to guide biopsy needle, Paragraph 0040).  Guibal teaches wherein the morphology image and the elasticity image are merged and displayed (Fig. 2, Bottom image).  Rohling teaches the explicit use of a first and second ultrasound transducers (Ref. 201, 202) and a spatial location device to track the position of the needle, and first and second ultrasound transducers (Paragraph 0063).  
Rohling teaches “the tracking system provides measurements of the needle location and orientation relative to the ultrasound probes (Paragraph 0063), and can include angle sensors to calculate the trajectory of the needle from the needle location and orientation (Paragraph 0063)”. 
In determining the orientation and location of the needle relative to the ultrasound probes, it is inherent that the orientation and location of the ultrasound probes must also be determined by the tracking system.
“can display the propagation axis of the needle trajectory displayed as the operator is positioning the needle onto the overlapped images obtained by the ultrasound transducers (Paragraph 0063; See also Fig. 13, Images 603 and 604).  The operator aligns the displayed target with the superimposed anticipated needle trajectory in the ultrasound image, and view in real time on the display, a processed ultrasound image of the needle tip and needle body (Paragraph 0056)”.  
The above would read on to spatially locate the puncturing device during a process of performing puncturing on the tissue by the puncturing device according to the guidance of the one merged image, and in the combination of Yoshiara, Guibal, Rohling, and Mauldin, the puncturing would be a sampling of tissue as disclosed by Yoshiara.
Applicant also contends that Rohling fails to disclose "for coinciding a spatial position and a spatial angle of the puncturing device with a spatial position and a spatial angle of the first ultrasonic transducer and the second ultrasonic transducer with respect to the tissue".
However, as stated above in the 35 U.S.C. 112(b) rejection for claims 1, 6, and 7,  it is unclear how the spatial position and spatial angle of the needle, first ultrasound transducer, and second ultrasound transducer can all coincide during a puncture sampling, since two objects cannot occupy the same position and angle in space at the same time.  Therefore, the examiner assumes in the “coinciding”, the first ultrasound transducer, second ultrasound transducer, and the puncturing device are parallel and aligned to the same scanning plane (i.e. parallel along the same plane of scanning).  Rohling teaches such a configuration, as seen in Figs. 7 and 13, where the needle, and first and second ultrasound transducers are all parallel with respect to each other, and are aligned along a plane of scanning.  
Therefore, for the reasons above claim 1 is rejected, and claim 6 is rejected using similar reasoning.  Claim 7 is rejected because it inherits deficiencies by nature of its dependency on claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793